Title: 14th.
From: Adams, John Quincy
To: 


       I was about an hour with Dr. Kilham at his shop, Immediately after dinner; I took up one of the volumes of Junius’s Letters, and carried it with me to the office; I read the whole afternoon, and was interrupted only by the shadows of the evening. I called upon Little, and brought him home with me, to my lodgings: we pass’d a very sociable evening together: after he was gone I took up again my volume of Junius, and just before I finished it, the midnight Clock reminded me, that the hour of retirement was again come round. This hour, and that of rousing from the night’s repose are equally disagreeble to me. My mind seems in this respect to partake of the vis inertiae of matter. I cannot possibly rise early, and I am obliged to run forward into the night for those moments of contemplation, and study which perhaps would be more advantageously taken before the dawn of day.
      